DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Rejection of claim 11 is included in the rejection of claims 1 and 7 since the following claims include the limitations of claim 11. 
Claims 1-6 and 8, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0229308 A1) in view of Seo et al. (US 2016/0300840 A1). 
Regarding claims 1, 4, 5, 6, 8, 11, 12, 14 and 17 Park teaches in Fig.1a-c, 2 and related text e.g.  patterning a multi-layer ReRAM stack on a substrate (Fig.1(a); Para. 0041), wherein a sidewall material is formed on sidewalls of the multi-layer ReRAM stack (7; Fig.1(b); Para.0052); and improving a forming voltage of the ReRAM device (the following is a functional limitation; (the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965)) furthermore, the following function limitations will be met by performing the next step which is shown in the prior art in Fig.1(c)) by removing the sidewall material from the sidewalls of the multi-layer ReRAM stack through the use of a dry chemical gas removal process (dry etching step; Fig.1(c); Para.0053 to Para.0062). the sidewall material contains a halogen (para. 0016 and Para.0052; the residue is formed from a fluorine dry etching); wherein the dry chemical gas removal process comprises using HF gas and/or NH3 gas (para. 0070). 
	Park does not explicitly teach that the memory device is ReRAM device. 
	However, Seo teaches the memory device can be a PRAM, MRAM, RERAM (Para. 0048). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that memory device in Park cane an RERAM or MRAM as taught by Seo since it is very well known to have different memories based on the design. 
	Regarding claims 2, 3, 13 and 8, Park teaches in Fig.1a-c, 2 and related text e.g. the improving the forming voltage of the ReRAM device decreases the forming voltage of the ReRAM device by 10% or more as compared to not removing the sidewall material from the sidewalls of the multi-layer ReRAM stack; wherein the forming voltage of the ReRAM device decreases by at least 15% (Park teaches removing the residues on the side of the memory element. The functional limitation of the claim is met since the method of forming in claims 1-3 are obvious over the prior art reference Park; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).
Regarding claims 15 and 16, Park teaches in Fig.1a-c, 2 and related text e.g. the halogen comprises chlorine 
	Regarding claims 2, 3, 13 and 8, Park teaches in Fig.1a-c, 2 and related text e.g. the
Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (9308) in view of Seo et al. (0840) as applied to claim 1 above, and further in view of Min et al. (US 2022/0123207 A1).
Regarding claim 7, Park as modified by Seo does not explicitly teach the substrate comprising etching at least part of the multi-layer ReRAM stack with a halogen containing plasma etch.
However, Min teaches the substrate comprising etching at least part of the multi-layer ReRAM stack with a halogen containing plasma etch (Para.0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have substrate comprising etching at least part of the multi-layer ReRAM stack with a halogen containing plasma etch in the method of Park and Seo as taught by Min since it is very well known to etch a memory stack with a halogen containing plasma etch. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (9308) in view of Seo et al. (0840) as applied to claim 11 above, and further in view of Hossain et al. (US 2013/0302958 A1).
Regarding claims 15 and 16, Park as modified by Seo does not teach in Fig.1a-c, 2 and related text e.g. the halogen comprises chlorine.
However, Hossain teaches the dry etching can be with fluorine or chlorine (Para. 0022). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to modify the dry etching with fluorine in the method of the Park as modified by Seo with dry etching with chlorine as taught by Hossain since it is very well known in the art to use either gas when performing a dry etching step. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (9308) in view of Seo et al. (0840) and Hossain et al. (2958) as applied to claim 16 above, and further in view of Tsukamoto et al. (US 2010/0237314 A1).
Regarding claim 17, Park as modified by Seo and Hossain does not teach a resistive switching layer comprising hafnium oxide, tantalum oxide, aluminum oxide, zirconium oxide, or titanium oxide.
However, Tsukamoto teaches a resistive switching layer comprising hafnium oxide (Para. 0528), tantalum oxide, aluminum oxide, zirconium oxide, or titanium oxide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a resistive switching layer comprising hafnium oxide in the method of Park, Seo and Hossain as taught by Tsukamoto since since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 19, Park as modified by Seo and Hossain wherein the removing the sidewall material from the sidewalls of the multi-layer ReRAM stack limits chlorine contamination of the resistive switching layer (Park as modified by Seo; (Park; Fig,1c).
Regarding claim 20, Park as modified by Seo and Hossain he removing the sidewall material from the sidewalls of the multi-layer ReRAM stack decreases a forming voltage of the ReRAM device by 10% or more as compared to not removing the sidewall material from the sidewalls of the multi-layer ReRAM stack (Park teaches removing the residues on the side of the memory element. The functional limitation of the claim is met since the method of forming in claims 1-3 are obvious over the prior art reference Park; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894